DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9,11-17 and 19-22 are pending in the present Application, wherein claims 1-9,11-17 and 19-20 are amended and claims 21-22 are newly added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9,11-17 and 19-22 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claim 1 recites utilizing information on shared available capacity for VM series and available future added capacity and predicted demand for upcoming time period and supply for the vm series during the upcoming series to predict a predicted supply and a predicted available capacity for the virtual machine recites for the upcoming time period.  Independent claims 9 and 17 additional recite receiving information to determine the shared available capacity for VM series and the available future added capacities.

The limitation of making determination about demand and supply for a virtual machine series in a system unit expected to be used for a future time based on received information and predicting an available capacity for the VM series and available future added capacities during the upcoming time period, as drafted, is a process that, under 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – taking a generic mitigation action for the first virtual machine series in the system unit in response to determining that the predicted demand exceeds the predicted supply during the upcoming time period.  Which is no more than a generic post solution activity, let alone any specific improvements to a particular technological system.  Indeed, examination of the specification and dependent claims reviews that the mitigation action can include merely raising an alarm and/or a human individual performing the generic mitigation action (Specification, Paragraph 37).  The former does not affect the system in a way that improves the system, while the second is literally claiming a human performed activity.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
As for claims 9 and 17, they contain similar limitations as claim 1 above.  Thus, they are similarly not patent eligible.
As for claims 2-8,11-16 and 19-22, they are merely directed to additional steps of mental activity, and does not include additional details beyond generic execution of post solution activities.  Thus, they fail to render the respective claims patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9,11-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 as amended claims “…determining a predicted supply for the system unit during an upcoming time period, wherein the predicted supply is based on the shared available current capacity for the first virtual machine series and the shared available future added capacity for the first virtual machine series…predicting an available capacity for the system unit during the upcoming time period…wherein the predicted available capacity is based on a predicted demand for the system unit during the upcoming time period and the predicted supply for the system unit during the upcoming time period…and taking at least one mitigation action in response to determining that the predicted demand exceeds the predicted supply during the upcoming time period for the first virtual machine series in the system unit…” (emphasis added), which is not described in the Specification.
The applicant’s specification states the following:
“…the method includes determining a predicted supply for a VM series in a system unit of the cloud computing system during an upcoming time period… The predicted supply may be based at least in part on a shared available current capacity for the VM series in the system unit and shared available future added capacity for the VM series in the system unit. The method also includes predicting an available capacity for the VM series in the system unit during the upcoming time period. The in part on a predicted demand for the VM series in the system unit during the upcoming time period and the predicted supply for the VM series in the system unit during the upcoming time period. The method also includes taking at least one mitigation action in response to determining that the predicted demand exceeds the predicted supply during the upcoming time period…” [0006]
“Figures 3A and 3B illustrate an example showing how a demand growth ratio may be calculated for a particular VM series in a particular system unit…Figure 4 illustrates a capacity modeling service that is configured to generate a plurality of predictions for the same VM series in the same system unit…Figure 5 illustrates an example showing a comparison of the predicted demand and the predicted supply for a particular VM series in a particular system unit during a particular time period… Figure 6 illustrates another example that compares the predicted demand and the predicted supply, in which the future added capacity is not zero…Figure 7 shows a time series that represents the predicted available capacity for a particular VM series in a particular system unit during a particular time period.” [0018-0022]
“…Fig. 1 … the capacity management engine 112 includes a …. predict the available capacity 116 for the available VM series…a predicted supply 120 for the particular VM series in the particular system unit during the upcoming time period….” [0033/0034]
“…to determine the shared available current capacity 228 for a particular VM series…the shared available future added capacity 230 for a particular VM series…the predicted supply 220 maybe determined by adding together the shared 
“…Figure 6 …. comparison of the predicted demand …and the predicted supply for a particular VM series in a particular system unit during a particular time period…” [0067]
“…Figure 8…predicted available capacity for a particular VM series…based on the predicted demand 818 and the predicted supply 820…for that VM series in that particular system unit…” [0076]
“…Figure 9…determining a predicted supply 220 for the VM series…step 910 involves taking at least one mitigation action in response to determining that the predicted demand 218 exceeds the predicted supply 220…” [0088/0093].
Thus, the Applicant’s specification describes determining a predicted demand and a predicted supply for specific VM series in a system unit, the predicted supply for the specific VM series based on the shared available current capacity and the shared available future added capacity of the respective specific VM series, and taking a mitigation action for a specific VM series in response to predicted demand and supply for that VM series.
However, as amended, the claim determines 1) a predicted supply for a system unit, where the predicted supply is based on the shared available current capacity and shared available future added capacity corresponding to individual VM series, and a predicted demand for the entire system unit; and 2) the mitigation action for a respective individual VM series is taken based on the predicted supply for the system unit and 
First, nowhere does the specification teaches determining a predicted supply for a system unit or a need for such a determination, let alone basing the determination on portions of shared available future added capacity or shared available current capacity of specific VM series.  Furthermore, the specification also does not teach determining a predicted demand for a system unit, or predicted available capacity for a system unit from predicted demand and predicted supply for the system unit anywhere in the Specification.
Second, and importantly, nowhere does the specification teach taking a mitigation action for a specific VM series based on predicted available capacity for the entire system unit.  Not only is such a basis not described, it makes no logical sense to determine a mitigation action for specific VM series when the basis of that mitigation action does not contain information specific to the VM series, and is for an overall system at a different abstraction level that lacks any relevant information for the VM series.  Indeed, the specification explicitly teaches the mitigation action is in response to predicted supply for the VM series and the predicted demand for the VM series.
Applicant does not submit support for the amendment.  It is important to note that not only is the amended claim limitation not described in the specification.  It is contradicted by the specification that use information relevant to specific VM series to form a basis for determining a mitigation action for the specific VM series.  Therefore, the amended claimed limitations are clearly not described in the Specification.

Thus, they are rejected under the same rationales. As for dependent claims 2-3, 5-6, 11, 14, 19, they are rejected for failure to cure the defect of the claim upon which they depend.

Claim 2 as amended claims “…The shared available current capacity for the first virtual machine series comprises an amount of shared available current capacity of the system unit that is available to be allocated to the first virtual machine series or to the second virtual machine series…” (emphasis added), which is not described in the Specification.
The applicant’s specification states the following:
“…" The shared available current capacity for a particular VM series in a particular system unit indicates how much of the current available capacity 122 within the system unit can be considered to be available to allocate VMs 110 corresponding to that VM series in view of the fact that some of the current available capacity 122 within the system unit is likely to be used to allocate VMs 110 corresponding to other VM series…” [0037]
either Q1curent virtual CPUs corresponding to VM series VM1 could be allocated or Q2curent virtual CPUs corresponding to VM series VM2 could be allocated, but not both…” [0045]
“…2/3 of the current available capacity 222 and the future and capacity 224 within the system unit can be considered to be available to allocate VMs 110 corresponding to VM series VM1, and 1/3 of the current available capacity 222…” [0055]
Thus, the Applicant’s specification describes the shared available current capacity and shared available future added capacity of a specific VM series as capacity to be allocated to the specific VM series.
In contrast, as amended, the claim claims “the shared available current capacity for the first virtual machine series comprises an amount of shared available current capacity of the system unit that is available to the allocated to the first virtual machine series “or” to the second virtual machine series…”, which is described in the Specification.  Indeed, such an understanding of the capacity (current or future) for a specific series as capacity not for that series, but for other series, is directly contradicted by the common understanding of a determined capacity for a specific workload/object/VM series is for that specific workload/object/VM series as discussed in 
Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. As for claim 22, they contain similar defects as claim 2 above.  Thus, they are rejected under the same rationales.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,11-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are unclear and indefinite:
As for claim 1, it is unclear what is meant by “determining a shared available current capacity for the first virtual machine series in the system unit based on…a second demand growth ratio for the second virtual machine series…” and “…determining a shared available future added capacity for the first virtual machine series in the system united based on … the second demand 
Equation 1: Q1current * X1/(X1+X2) 
where X1 is the demand growth ratio 232 corresponding to VM series VM1, and X 2 is the demand growth ratio 232 corresponding to VM series VM2.  (Specification, paragraph 46) in an exemplary system with only 2 VM series.  Similar usage of X1 and X2 for future added capacity for VM series 1 is disclosed at paragraph 47 of the Specification.  
X1 and X2 are taught to be calculated using the formula (Growthi / Sum of Growth j for j=1 to n) at Specification paragraph 55.
When substituting the growth ratio formula in to Equation 1:
Q1current * X1 / (X1+X2+Xn) becomes
Q1current * ((Growth1) / Sum of (Growth1 + Growth2…+ Growthn)) / ((Growth1/Sum of (growth1 + Growth2…+ Growthn)) + growth2 / Sum of (growth 1+growth 2…+ Growthn)  … + Growthn / Sum of (Growth 1+Growth 2…+ Growthn))
The highlighted portion in yellow, mathematically, ALWAYS reduces to 1.  Thus, the Q1current *X1/(X1+X2+Xn) is functionally the same as Q1current *X1, regardless of now many VM series there are in the system because when the combination of growth 1->n is added and divided by the sum of (growth1->n), it always come out to 1 mathematically.
th the growth ratio total, combined for 1).  Thus, the utilization of the demand growth ratio for VM series 2 is redundant in scope since the amendment’s claimed factors in calculation, upon the calculation being simplified, results in the same scope as without using the second growth ratio.  Consequently, it is entirely unclear what is the additional functional limitation imposed by determining a shared available current capacity/shared available future added capacity for the first virtual machine series …based on …the second demand growth ratio for the second virtual machine series because the calculation is redundant and always simplifies to a mathematical form that does not require it using simple mathematics, rendering it superfluous and non-functional.  For the purpose of Examination, Examiner assume both determining a shared available current capacity and a shared available future added capacity for the first virtual machine series can be based on the current available capacity for the system unit and a first demand growth ratio for the first virtual machine series without the second growth ratio for the second VM series. 
As for claim 1, it is unclear what is meant by “determining a predicted supply for the system unit …based on the shared available current capacity  for the first virtual machine series and the shared available future added capacity for 
As for claim 1, it is unclear what is meant by “predicting an available capacity for the system unit…based on a predicted demand for the system unit…and the predicted supply for the system unit…” because not only is the predicted supply for the system unit as determined in previous limitation not taught in the specification above.  The predicted available capacity for the system unit is also not taught in the specification.  Moreover, no teaching exists, and it is not known in the art how to trigger based on the predicted demand and predicted supply for the first virtual machine series in the system when the determining steps were not determining the predicted demand/supply for the first virtual machine series and instead predicted demand and predicted supply for the system unit.  As such, it is not taught, and no logical well-known method exist to utilize the resulting predicted available capacity for the system unit or the predicted demand for the system unit as a basis for providing useful information where subsequent limitation of triggering mitigation action is based the predicted demand and predicted supply “for the first virtual machine series in the system 
As for claim 1, it is also unclear what is meant by “taking at least one mitigation action in response to determining that the predicted demand exceeds the predicted supply during the upcoming time period for the first virtual machine series in the system unit…” because no determining of “predicted demand or predicted supply for the first virtual machine series in the system unit” in the preceding limitations, rendering it entirely unclear what is the basis.  But in addition, predicted demand exceeds the predicted supply during the upcoming time period is functionally equivalent for “the available capacity…during the upcoming time period, wherein ….based on a predicted demand….and the predicted supply….” thus it is entirely unclear how is the determining step here differentiated from the determining available capacity value, even if assume all values preceding the taking step is for the specific first virtual machine series in the system unit.  Thus, for the purpose of examination.  Examiner assume the taking at least one mitigation action is in response to the predicted available capacity for the first virtual machine series in the system unit being negative.
As for claim 2, it is unclear what is meant by “the shared available current capacity for the first virtual machine series comprises an amount of shared available current capacity of the system unit that is available to be allocated to the first virtual machine series or to the second virtual machine series…” 
As for claim 8, it is unclear what is meant by “determining the predicted supply for the system unit further based on a shared available current capacity for the second virtual machine series and the shared available future added capacity for the second virtual machine series…” because nowhere does the Specification teaches determining the predicted supply for the system unit, and especially not based on a shared available capacity for the second virtual machine series and future added capacity for the second virtual machine series in the context of performing a mitigation action based on predicted supply for the first virtual machine series in the independent claim.  It is entirely unclear what is the scope of functionality claimed here due to lack of any teaching for such a step.  For the purpose of examination, as previously stated, predicted supply for the system unit is understood as predicted supply for the first virtual machine series based on shared available current capacity for the first virtual machine 
As for claim 19, it is unclear what is meant by “to temporarily discontinue one or more deployed virtual machines of the plurality of deployed virtual machines in the first virtual machine series in response to determining that the predicted demand exceeds the predicted supply…” because such a behavior is not described in the specification.  Moreover, Specification teaches …” enforcing offer restrictions…one or more VM series maybe temporarily discontinued in a system unit, at least with respect to new subscriptions, until there is sufficient capacity for the VM series in that system unit…” which simply teaches no longer accepting new requests for the particular system, nowhere does it teach shutting down deployed VM machines in the series where the predicted demand outstrip the supply.  The claimed limitation to discontinue (i.e. stop) one or more specific deployed VMs in a series when the series is already predicted to have demand exceed supply would result in an effect opposite of mitigation as claimed in the respective independent claim, and is not taught in the Specification. As such, for the purpose of examination, Examiner assume the limitation is directed to any mitigation action listed in paragraph 35 of the specification, including adding additional hardware, suspending acceptance of more workloads, or any other valid mitigation actions listed.
As for claims 13 and 21, they contain similar limitations as claim 8 above.  Thus, they are similarly rejected.
As for claim 22, it contains similar limitations as claim 2 above.  Thus, it is rejected under the same rationales.
As for claims 2-8,11-16 and 19-22, they are rejected for failure to cure the defect of the claims upon which they depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 5-6, 8-9, 11, 13-14, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US PAT 10042676).

As for claim 1, Wei teaches a method for minimizing allocation failures in cloud computing system without overprovisioning, comprising:
operating a system unit of a cloud computing system comprising a first virtual machine series [Fig. 2 – Instance Pool 124A] having a first plurality of deployed virtual machines and a second virtual machine series [Fig. 2 – Instance Pool 124N] having a second plurality of deployed virtual machines (col. 6 lines 29-38 in view of col. 9 line 66 – col. 10, line 1.  Plurality of instance pools each corresponding to a different instance type is disclosed.  Wherein, the monitoring system monitors number of currently running instances as part of demand data.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the pool can contain a number of deployed virtual machines because doing so enables the dynamic adjustment of the size of instance pool for the future as that is based on current and past demands and other factors in the prior art.).
determining the shared available current capacity for the first virtual machine series in the system unit based on a current available capacity [fleet of servers] for the system unit and a first demand growth ratio [extrapolation] for the first virtual machine series, and a second demand growth ratio for the second virtual machine series (col. 2, 44-46, col. 7 lines 1-10 and 19 -25 and lines 40-45.  A fleet of servers owned by a service provider is divided into pools that are configured to host different types of virtual machines.  Thus, it inherently considers the current available capacity for the system unit because the current available capacity is divided to different pools.  In addition, Prior art explicitly states the demand forecast can be done via extrapolation-based 
determining the shared available future added capacity for the first virtual machine series in the system unit based on a future added capacity for the system unit and the demand growth ratio for the first virtual machine series in the system unit col. 7, lines 1-3, 13-25, and 40-58, and col. 8 lines 19-32)
determining a predicted supply for the system unit during an upcoming time period [time in the future] (col. 7, lines 40-58 and col. 2, lines 45-53, and col. 6, lines 32-35.  “…forecast actual hardware capacity to host instances in an instant pool at a time in the future…” In addition, virtual machine series as claimed is understood as “a set of one or more VM sizes” (Specification, paragraph 4), thus, virtual machine pool that share a specific combination of sizes/amount of memory, cpu, bandwidth, and/or storage is understood as a virtual machine series.), wherein the predicted supply is based on a shared available current capacity for the first virtual machine series (col. 7, lines 45-53.  “…monitor each of the instance pools 124A-N to determine the number of hosts hosting instances and total available slots for those hosts in each of the instance pool…”  In addition, as claimed, “shared available current capacity for the virtual machine series” is understood as shared, or usable slots for the virtual machines within a series, not between all series.) and a shared available future added capacity for the first virtual machine series (col. 7, lines 53-58, “forecast capacity data…adding racks of 
predicting an available capacity for the system unit during the upcoming time period, wherein the predicted available capacity is based on a predicted demand for the system unit during the upcoming time period and the predicted supply for the system unit during the upcoming time period (col. 7, lines 1-3, 13-16, and 40-58, and col. 8 lines 19-32.  “The forecast demand data may include estimates for how much hardware capacity is needed at a given time in a given instance pool…at a particular point in time…” and “forecast actual hardware capacity…at a time in the future”, and “compare forecast capacity data with the forecast demand data and generate a pool health index value based on the comparison.”  Prior art teaches the forecast hardware capacity takes into account both current capacity data, future added capacity and future removed capacity that are reconfigured for other pools, thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize functionally the forecast actual hardware capacity to host instances in an instance pool at a time in the future is an available capacity as understood in the present application because doing so allows the improved resource allocation and adjustment based on the forecast capacity vs forecast demand. (See, col. 10 lines 37-49); and
taking at least one mitigation action in response to determining that the predicted demand exceeds the predicted supply during the upcoming time period for the first virtual machine series in the system unit (col. 10, lines 37-49).

As for claims 9 and 17, they are the product and system claim of claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 3, Wei also teaches taking the at least one mitigation action without user interaction in response to determining that the predicted demand exceeds the predicted supply during the upcoming time period (col. 10 lines 37-49, “…automatically…”.

As for claim 5, Wei also teaches monitoring the predicted available capacity (col. 8, lines 2-5,); and providing an alert when the predicted available capacity changes from indicating a first type of prediction to indicating a second type of prediction for the upcoming time period (col. 10 lines 37-46 in view of col. 8 lines 29-56.  Alerts are generated based on predicted available capacity (health indicator) at certain threshold, wherein the health indicator for predicted available capacity is updated as monitored information change, thus, it obviously alerts when the health index moved from below to above a threshold trigger.  This is for the future, thus, for the upcoming time period.).

As for claim 6, Wei also teaches performing root-cause analysis to determine why the predicted available capacity changed from indicating the first type of prediction to indicating the second type of prediction (col. 8, lines 29-56.  The cause of the change to the forecast is clearly determined, and the cause is inherently determined because only when a cause is detected and determined, that the forecast would change.  Examiner note, the root cause report can be the actual changes to the inputs predicted 
providing a root-cause analysis report that describes what was determined during the root-cause analysis (col. 10, lines 7-14.).

As for claim 14, it contains similar limitations as claim 6 above.  Thus, it is rejected under the same rationales. 

As for claim 8, Wei also teaches determining the predicted supply for the system unit further based on a shared available current capacity for the second virtual machine series and the shared available future added capacity for the second virtual machine series (col. 7, lines 40-58 and col. 2, lines 45-53, and col. 6, lines 32-35.)

As for claims 13 and 21, they contain similar limitations as claim 8 above.  Thus, they are rejected under the same rationales.

As for claim 11, Wei also teaches add additional computing resources for the cloud computing system in response to determining that the predicted demand exceeds the predicted supply during the upcoming time period (col. 10 lines 37-57, “…automatically…adding additional hosts…”.

As for claim 19, they contain similar limitations as claim 11 above.  Thus, they are rejected under the same rationales.

Claims 2, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US PAT 10042676), in view of Ashby, JR. et al. (US PGPUB 2016/0283271 A1).

As for claim 2, Wei also teaches wherein the shared available current capacity for the virtual machine series indicates how much of a system unit capacity of the system unit is available to allocate virtual machines to the first virtual machine series or to the second virtual machine series (col. 7, lines 45-53. “…monitor each of the instance pools 124A-N to determine the number of hosts hosting instances and total available slots for those hosts in each of the instance pool…”  the number of hosts hosting instances and available slots for those hosts for each of the instance pool is the capacity within the system of the prior art that is assigned to, and available to allocate virtual machines for the particular instance pool (i.e., virtual machine series))

While Wei teaches a demand growth ratio, Wei does not explicitly teach the ratio is a ratio of how quickly demand of the first VM series is expected to grow relative to how quick demand for all VM series are expected to grow.
However, Ashby teaches a known method of resource allocation for pools of shared resources in virtual placement and capacity modeling operations including based on the demand growth ratio where it is a ratio of how quickly demand for the first  
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Ashby would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ashby to the teachings of Wei would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such shared resource pools management features into similar systems.  Further, applying the demand growth ratio where it is a ratio of how quickly demand for a resource pool is expected to grow in the system unit relative to how quick demand for all resource pools are expected to grow in the system unit to Wei with determining the shared available current capacity for the virtual machine series in the system unit based on a current available capacity for the system unit and a demand growth ratio for the virtual machine series as resource pool demand in the system unit accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system for resource allocation in 

As for claim 22, it contains similar limitations as claim 2 above.  Thus, it is rejected under the same rationales.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US PAT 10042676), in view of Blanding (US PAT 8312460).

As for claim 4, Wei does not explicitly teach determining a plurality of predictions regarding the available capacity based on a plurality of demand predictions.
However, Blanding teaches a known method of resource allocation to workloads with prediction engine generating resource requirement predictions based on current and previous environmental and workload operation data including determining a plurality of predictions regarding the available capacity for the system unit during the upcoming time period, wherein the plurality of predictions regarding the available capacity are based on a plurality of different demand predictions (col. 2, lines 45-48, “resource allocation method … improved by considering supplementary resource requirement predictions…” each supplementary predictions is understand as a different demand prediction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Blanding’s teaching of a plurality of predictions based on a plurality of demand predictions because they are directed toward 

As for claim 12, it contains similar limitations as claim 4 above.  Thus, it is rejected under the same rationales.

Claims 7, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US PAT 10042676), in view of Phillips et al. (US PGPUB 2015/0378753).

As for claim 7, Wei teaches monitoring the predicted demand, the current available capacity, and the future added capacity (col. 7 lines 1-6, 40-45, and 54-58); and providing an alert when a value of the predicted demand, the current available capacity, or the future added capacity changes (col. 8 lines 29-56 and col. 10 lines 37-49.  the predicted demand, current available capacity and future added capacity are monitored and used to determine a health index value that changes, and when it changed to a value that triggers the threshold, an alarm is generated).
Wei does not explicitly teach an alert is generated when a performance value measured varies by more than a predetermined amount within a predetermined time period.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Phillips’s teaching of  alert when monitored variables varies by more than a predetermined amount within a predetermined time period into Wei with alarm when a value of monitored predicted demand, the current available capacity, and the future added capacity or predicted demand exceeds a threshold value because they are directed toward the art of resource allocation monitoring and prediction with alert based on monitored resource utilization/demand variables and because doing so improves the flexibility to use resources efficiently with improved dynamic monitoring tools (Phillips, paragraphs 3 and 63).

As for claim 15, it contains similar limitations as claim 7 above.  Thus, it is rejected under the same rationales.


As for claim 16, Wei teaches performing root-cause analysis in response to monitoring (col. 8, lines 29-56.  As discussed above in claim 6, the root-cause analysis as claimed, is understood to include identifying the event of a resource/demand change that caused the forecast to be changed.  It is clear that Wei must identify the event of the resource/demand change because the system explicitly monitors said changes and utilize them to calculate their effect represented by the forecast capacity and forecast demand.  Thus, Wei must analysis the effect of these monitored event and causal relationship to the forecast) and providing a root-cause analysis report that describes what was determined during the root-cause analysis (col. 10, lines 7-14, the result of the root-cause analysis is understood as the changes in resource and/or demands identified).
Phillips teaches a causal analysis in response to detecting an anomaly (paragraph 63-64, Examiner note, anomaly as claimed refers to quickly changing value to a monitored variable (Specification, paragraph 83), thus, the alarm triggered by “acute changes” or “increases quickly” of variables monitored are understood as a type of anomaly detected.  Furthermore, the notify of an alarm includes information of the instance which triggered the alarm, which is understood as a form of report of the cause of the alarm).

As for claim 20, Wei teaches monitoring the predicted demand, the current available capacity, the future added capacity, and the predicted available capacity of the system (col. 7 lines 1-6, 40-45, and 54-58); providing an alert when the predicted available capacity of the system changes (col. 10, lines 37-49); perform a root-cause 
Phillips teaches providing an alert when the predicted available capacity changes from indicating a first type of prediction to indicating a second type of prediction or when an anomaly is detected (paragraphs 63-64).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, Applicant's arguments filed on 7/2/2021 have been fully considered but they are not persuasive. 
Applicant representative argues in the remarks that:
Argument I: With respect to the 35 U.S.C 101 rejection, …the amended claims solve a problem “necessarily rooted in computer technology…” unique to cloud-based computing and data management…the analysis of a ‘shared 
Argument II: “Wei does not teach or suggest…. multiple virtual machine series each having a plurality of deployed virtual machines within a system unit…” (App. Arg. Pg. 18-19).
Argument III: “Wei does not teach or suggest a first demand growth ratio for the first virtual machine series and a second demand growth ratio for the second virtual machine series as claimed.  (App. Arg. Pg. 19).
Argument IV: “Wei does not teach or suggest … determining a shared available future added capacity for the first virtual machine series …Wei provides an analysis of the instance pool 124-A-N, but the capacity…is already set or assigned…silent regarding …a shared available future added capacity…the first demand growth ratio …and the second demand growth ratio….” (App. Arg. Pg. 20).
Examiner respectfully disagrees for the following reasons:
As for Argument I, see paragraphs 3-4 above.  In addition, Examiner note applicant’s assertion that the recitation of ‘shared available current capacity’ and ‘predicting an available capacity’ provide a solution to minimize allocation failure is erroneous because the shared available current capacity is merely a data point input used as part of the mental process, and the predicting an available capacity is the result of the mental process themselves.  Put it another way, Applicants’ argued claim limitations, including the amended sections, are directed to part of 
With respect to Argument II, see paragraphs 12-13 above.  In addition, Examiner note Wei explicitly teaches monitoring the number of instances currently running to generate the forecast demand data (col. 9 line 67-col 10 line 1).  Such a system necessarily has deployed instances within the system.  As such, Applicant’s argument is unpersuasive.
With respect to Argument III, see paragraphs 12-13 above and paragraphs 5-9 above.  In particular, examiner note, as discussed under 35 U.S.C. 112, the utilization of “the second demand growth ratio for the second virtual machine series in the context of determining a shared available current capacity for the first virtual machine series in the system unit is redundant, and not functional.  Indeed, as demonstrated by the Examiner above, the equation in the Specification always simplify to only the first demand growth ratio for the first virtual machine series.  The denominator including the second demand growth ratio always simplifies to 1 using basic math principles, it a redundant mathematical operation that functionally does not further limit the claims, rendering it superfluous.  Consequently, the prior art teaches the claimed limitation and applicant’s argument is unpersuasive.
With respect to argument IV, see paragraphs 5-9 and 12-13 above.  In addition, Examiner note applicant’s argument that the capacity of the instance pool is already set or assigned in the prior art and does not consider future added capacity is directly contradicted by the explicit mapping of the prior art, wherein, the prior art explicitly considers potential resources added or removed in a future time frame for consideration in analyzing the predicted supply (see, col. 7)  Thus, applicant’s suggestion somehow Wei only consider the current capacity is directly contradicted by the explicit teaching of the prior art.  Moreover, regarding the ancillary mentioning of second demand growth ratio, Examiner note that the similar to shared available current capacity, the equation is simplified to only using first demand growth ratio for the first virtual machine series using basic 

Examiner’s Comments
Examiner strongly urges applicant and/or applicant representative to contact Examiner upon receipt of the office action in order to review the claim limitations to resolve the numerous noted 35 U.S.C. 112 issues in the present claim amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199